Exhibit 10.43

 

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

Agreement Reference Number L034488

 

092703 – EXECUTION COPY

 

     INTELLECTUAL PROPERTY AGREEMENT dated as
of September 28, 2003, between INTERNATIONAL BUSINESS MACHINES CORPORATION, a
New York corporation (hereinafter called “SELLER”), and APPLIED
MICRO CIRCUITS CORPORATION, a Delaware corporation (hereinafter called “BUYER”)

 

WHEREAS, SELLER and BUYER have executed concurrently herewith an “Asset Purchase
Agreement “ (“APA”) and other ancillary agreements identified in the APA as the
“Operative Agreements” for the purpose of conveying certain assets and licensing
certain intellectual property from SELLER to BUYER in a divestiture and
acquisition transaction (the “Transaction”) associated with SELLER’s Switch
Fabric PRS Products ; and

 

WHEREAS, following the “Closing” (as defined in the APA ) of the Transaction,
BUYER desires to utilize certain of SELLER’s technical information, know-how,
trade secrets, and rights under copyright associated with SELLER’s Switch Fabric
PRS Products; and

 

WHEREAS, in this Agreement the term BUYER shall mean BUYER and its Subsidiaries
as identified herein;

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, SELLER and BUYER agree as follows:

 

Section 1.0 Definitions

 

“Assigned Product Copyrights” shall mean, and be limited to, SELLER’s copyright
interest in and to (i) […***…] to the extent that the aforesaid is contained in
the documents or expressly disclosed by the items listed in Exhibit B and (ii)
Assigned Software as expressly described in Exhibit C. Notwithstanding the
foregoing, the term “Assigned Product Copyrights” shall not include any third
party information, Licensed Product Copyrights or copyrights in Excluded
Information, even if such written, graphic, or pictorial works and software are
contained in the documents or expressly disclosed by the items listed in Exhibit
B or Exhibit C.

 

“Assigned Product Know-how” shall mean, and be limited to, SELLER’s know-how and
other technical information in and to (i) [...***...] to the extent that such
know-how is contained in the documents or expressly disclosed by the items
listed in Exhibit B and (ii) Assigned Software as expressly described in Exhibit
C. Notwithstanding the foregoing, the term “Assigned Product Know-how” shall not
include any third party information, Licensed Product Know-how or Excluded
Information even if such know-how or information is contained in the documents
or expressly disclosed by the items listed in Exhibit B or Exhibit C.

 

*   Confidential Treatment Requested

 

1



--------------------------------------------------------------------------------

“Assigned Software” shall mean the Object Code and Source Code identified in
Exhibit C. Assigned Software shall not include third party software, Incidental
Software or third party information, even if embedded in or included as part of
the software programs listed in Exhibit C.

 

“BUYER Licensed Products” shall mean, and be limited to […***…].

 

[…***…].

 

[…***…].

 

“Customer Specific Products” shall mean the items identified in Exhibit A
Sections II and III.

 

“Deliverable Items” shall mean the items identified in Exhibit B and Exhibit C.

 

[…***…].

 

“Effective Date” shall mean the Closing Date as set forth in the APA .

 

“Employees” shall mean SELLER’S employees who were assigned to and worked on
development of the In Scope Products at SELLER’s […***…] development
organization.

 

[…***…].

 

“Incidental Information” shall mean all or any information concerning a part or
portions of any In Scope Product (software or hardware), system, service,
information, documentation, mask, or intellectual property that was not
originally conceived, developed, or reduced to practice as part

 

*   Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

of the In Scope Products development by one or more Employees, but was
integrated with the In Scope Products as of the Effective Date.

 

“Incidental Software” shall mean any portions of any Assigned Software that was
not originally conceived, developed, and reduced to practice as part of the In
Scope Products development by one or more Employees, but was integrated with the
Assigned Software as of the Effective Date.

 

[…***…].

 

“Licensed Product Copyrights” shall mean, and be limited to, SELLER’s copyright
interest in and to written, graphic, or pictorial works and software in
existence on the Effective Date and to the extent that the aforesaid is (i) not
within the scope of the Assigned Product Copyrights, and (ii) contained in the
documents or expressly disclosed by the items listed in Exhibit B or Exhibit C.
Notwithstanding the foregoing, the term Licensed Product Copyrights shall
expressly exclude copyrights in the […***…] even if such written, graphic, or
pictorial works and software are contained in the documents or expressly
disclosed by the items listed in Exhibit B or Exhibit C. Notwithstanding any
definition of “Confidential Information” in the Confidentiality Agreement, the
subject matter of Licensed Product Copyrights shall be deemed to be Confidential
Information of SELLER, even if not labeled as such.

 

“In Scope Products” shall mean, and be limited to, the […***…] expressly listed
in Exhibit A Sections I, II, III and IV.

 

“Licensed Product Know-how” shall mean, and be limited to, SELLER’s know-how and
other technical information in existence on the Effective Date and to the extent
that such know-how and other technical information is (i) not within the scope
of the Assigned Product Know-How, and (ii) contained in the documents or
expressly disclosed by the items listed in Exhibit B or Exhibit C.
Notwithstanding the foregoing, the term “Licensed Product Know-how” shall
expressly exclude the […***…] even if such know-how or information is contained
in the documents or expressly disclosed by the items listed in Exhibit B or
Exhibit C. Notwithstanding any definition of “Confidential Information” in the
Confidentiality Agreement, the Licensed Product Know-how shall be deemed to be
Confidential Information of SELLER, even if not labeled as such.

 

“Object Code” shall mean computer programming code, substantially or entirely in
binary form, which is intended to be directly executable by a computer after
suitable processing but without the intervening steps of compilation or
assembly.

 

*   Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

[…***…].

 

“Source Code” shall mean computer programming code, other than Object Code, and
related source code level system documentation, comments and procedural code,
such as job control language, which may be printed out or displayed in human
readable form.

 

“Subsidiary” shall mean a corporation, company or other entity:

 

(a)   more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, now or hereafter, owned or controlled, directly or indirectly,
by a party hereto, or

 

(b)   which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, but more than
fifty percent (50%) of whose ownership interest representing the right to make
the decisions for such corporation, company or other entity is now or hereafter,
owned or controlled, directly or indirectly, by a party hereto,

 

but such corporation, company or other entity shall be deemed to be a Subsidiary
only so long as such ownership or control exists.

 

“Switch Fabric PRS Product” shall mean […***…]

 

*   Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

[…***…].

 

Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings given to them in the APA.

 

Section 2.0 Deliverables

 

2.1 Except for Customer Specific Product information requiring customer consents
that have not on the Effective Date been received, SELLER shall provide to BUYER
[…***…] of each of the Deliverable Items on the Effective Date. Each Deliverable
Item will be provided in the form of tangible media (tape, CD, etc) which BUYER
may download onto its information systems. If mutually agreed in writing between
BUYER and SELLER as of the Effective Date, the Deliverable Items shall be made
accessible to BUYER by SELLER so that BUYER can download such Deliverable Item.
BUYER shall use its reasonable efforts to download all Deliverable Items as
promptly as practicable after being provided access by SELLER. If, not later
than […***…] after the Effective Date, BUYER provides written notice to SELLER
reasonably demonstrating (and SELLER agrees) that there are specific documents
or other items or information: (i) which are within the scope of the assignments
and licenses granted to BUYER herein; and (ii) which cannot be located by the
BUYER (or in the case of remotely stored computer files, made accessible);
SELLER agrees to provide or make accessible to BUYER so that BUYER may download
such information, such specific documents or other items or information without
additional charge to BUYER. The parties have entered into a Transition Services
Agreement, pursuant to which SELLER will provide certain services to BUYER,
including technical support services and information technology services. It is
the intent of the parties that BUYER and any SELLER personnel providing
technical support services shall have ongoing access to the Deliverable Items
including any modification thereto during the term of the Transition Services
Agreement. Nothing in this Agreement shall be understood to preclude or limit
such access.

 

2.2 Except pursuant to the provisions of any other Operative Agreement and
except as specifically set forth herein, SELLER shall have no obligation under
this Agreement, at any time, to:

 

(a)   provide any technology transfer support, assistance, training, or
consultation to BUYER or any third party with respect to the subject matter
hereof; or

 

(b)   provide any improvements, enhancements, or updates with respect to the
subject matter hereof.

 

2.3 BUYER hereby acknowledges that certain of the In Scope Products listed in
Exhibit A are products under development and as such the Deliverable Items
associated with such products or building blocks that are made accessible shall
be accessible in such state of development that such Deliverable Items exist
within the custody and control of SELLER’s […***…] operation in […***…] on the
Effective Date. […***…]

 

*   Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

[…***…].

 

2.4 If within […***…] after the Effective Date, SELLER or BUYER learns of parts
or items provided to BUYER that both SELLER and BUYER agree (which agreement
shall not be unreasonably withheld)are not parts or items of the Deliverable
Items, BUYER shall promptly notify SELLER in writing and return such parts or
items to SELLER. Upon agreement in writing between BUYER and SELLER that any
such parts or items do not properly belong in the Deliverable Items, then BUYER
shall not be entitled to exercise any right of retention of any such parts or
items under this Section 2.4. Notwithstanding anything to the contrary contained
herein, BUYER’s sole obligation, with regard to such items provided to BUYER
that are not parts or items of the Deliverable Items, shall be the prompt return
of such items to SELLER and adherence to the “Confidentiality Agreement”.

 

2.5 With respect to Customer Specific Products identified in Exhibit A III,
SELLER shall use all commercially reasonable efforts (and BUYER shall cooperate
with respect thereto) to obtain the necessary permissions from the respective
customers in order for SELLER to deliver or make accessible such items specified
in Exhibit A III to the BUYER. SELLER and BUYER shall cooperate in negotiating
with the customer and, provided such can be obtained on commercially reasonable
terms, obtain an agreement with the customer granting BUYER the rights to use
any customer intellectual property rights contained in the listed items.
[…***…]. When SELLER has obtained permission from the customer and after BUYER
has a signed agreement with customer, SELLER will deliver to BUYER or otherwise
make accessible to BUYER the items specified in Exhibit A III for the particular
Customer Specific Product.

 

Section   3.0 Assignments

 

3.1 Effective upon SELLER’s receipt of the consideration specified in Section 5,
subject to all rights granted to others prior to the Effective Date, and subject
to SELLER’s reservation of rights as set forth in Section 3.2, SELLER hereby
transfers and assigns to BUYER all of SELLER’s right, title and interest in and
to any and all copyright ownership interest SELLER may have throughout the world
in the Assigned Product Copyrights.

 

3.2 SELLER hereby reserves and retains, for the benefit of itself and its
Subsidiaries, successors, and assigns, under the Assigned Product Copyrights,
[…***…]

 

*   Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

[…***…].

 

Unless otherwise agreed by the parties in writing, the term of such […***…]
shall be […***…].

 

For avoidance of doubt and subject to the limitations of Section 3.2(c),
[…***…].

 

3.3 Effective upon SELLER’s receipt of the consideration specified in Section 5,
subject to all rights granted to others prior to the Effective Date, and subject
to SELLER’s reservation of rights as set forth in Sections 3.4 and 3.5, SELLER
hereby transfers and assigns to BUYER all of SELLER’s right, title and interest
to any and all know-how ownership interest SELLER may have throughout the world
in the Assigned Product Know-how.

 

3.4 SELLER hereby reserves and retains, for the benefit of itself and its
Subsidiaries, successors and assigns under the Assigned Product Know-how, an
[…***…]. “Residuals” shall mean any information, ideas, concepts, know-how, or
techniques, which are contained in the Assigned Product Know-how and retained in
the memories of SELLER’s employees or contractors who have had access to the
Assigned Product Know-how at any time prior to the Effective Date.

 

3.5 SELLER hereby reserves and retains, for the benefit of itself and its
Subsidiaries, successors, and assigns, under tangible embodiments of the
Assigned Product Know-how, […***…]

 

*   Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

[…***…].

 

Unless otherwise agreed by the parties, the term of such […***…] under Section
3.5(b) shall be […***…].

 

For avoidance of doubt and subject to the limitations of Section 3.5(c),
[…***…].

 

Section 4.0 License Grants

 

4.1 Subject to: (i) an obligation to hold any SELLER Confidential Information in
confidence in accordance with the Confidentiality Agreement; and (ii) SELLER’s
receipt of the consideration set forth in Section 5; SELLER, on behalf of itself
and its Subsidiaries, grants to BUYER, and its Subsidiaries, a […***…].

 

4.2 Subject to: (i) an obligation to hold any SELLER Confidential Information in
confidence in accordance with the Confidentiality Agreement; and (ii) SELLER’s
receipt of the consideration set forth in Section 5; SELLER, on behalf of itself
and its Subsidiaries, grants to

 

*   Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

BUYER a […***…].

 

4.3 The licenses granted in Sections 4.1 and 4.2 shall not include rights to use
any third party information, including, without limitation, computer programs,
designs, specifications, drawings, schematics or blueprints to the extent that
such third party information is specifically used in or relates to the
manufacture or design of products for SELLER or for third parties. Such rights,
if any, shall only be as expressly set forth in the Custom Sales Agreement.

 

4.4 The licenses granted in Sections 4.1(c) and 4.2(c) to BUYER for the purpose
of having BUYER Licensed Products made by another manufacturer:

 

(a)   shall only apply when the specifications for such BUYER Licensed Products
were created by BUYER (either solely or jointly with one or more third parties),
or were provided in whole or in a majority portion by SELLER or its Subsidiaries
and provided to BUYER without the restrictions set forth in Section 4.3 (or
similar restrictions if such specifications provided by SELLER relate to third
party designs);

 

(b)   shall not apply to (i) any methods used, or (ii) any products in the form
manufactured or marketed, by said another manufacturer prior to BUYER’s or
SELLER’s furnishing of said specifications;

 

(c)   shall only be under that portion of the Licensed Product Know-how or
Licensed Product Copyrights for which the use by said another manufacturer is
necessitated by compliance with such specifications;

 

(d)   shall not apply to any information or items generated or outputted by
simulation tools or GDSII files; and

 

(e)   shall only apply to the extent that any information embodied in materials
provided to said another manufacturer are made subject to the terms and
conditions of the Confidentiality Agreement.

 

4.5 No license, immunity, ownership interest, or other right is granted,
assigned, or otherwise conveyed under this Agreement, either directly or
indirectly, by implication, estoppel or otherwise, to BUYER with respect to any
patent and/or patent application, (regardless of whether a license under the
patents of IBM may be necessary to practice the rights granted in licenses and
assignments granted hereunder) utility model, trade name, or trademark of
SELLER, provided

 

*   Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

however, SELLER will not assert any trademark interest it may have in PRS (when
followed by an alphanumerical sequence), alone and not in a combination, when
used to identify a Product sold by BUYER . Except as specifically granted in
Sections 3.0 and 4.0, no assignment, license, immunity, or other right is
granted, either directly or indirectly, by implication, estoppel or otherwise,
to BUYER with respect to any copyrights, trade secrets, computer programs,
know-how, mask works or other intellectual property rights of SELLER. For the
avoidance of doubt, there will be a Patent License Agreement between BUYER and
SELLER providing for a license of patent rights to be signed contemporaneously
with this Agreement.

 

4.6 Nothing in this Agreement shall be construed as granting BUYER, either
directly or by implication or estoppel or otherwise, any intellectual property
rights (including copyrights, mask works, trade secret, know-how, patent, patent
applications, patentable inventions, inventions or other intellectual property
rights) with respect to:

 

[…***…]  

 

even if such method or process information is contained in information or
expressly disclosed by the other items provided to BUYER.

 

Section 5.0 Consideration

 

5.1 In consideration for the assignments and licenses set forth in this
Agreement, BUYER shall pay to SELLER, at Closing, the amount attributable to
such assignments and licenses and specified in Section 1.3 of the APA, no
portion of which shall be refundable.

 

5.2 […***…] shall bear and pay all taxes (including, without limitation, sales
and value added taxes) imposed by any national, provincial or local government
of any country in which BUYER is doing business as a result of the existence of
this Agreement or the exercise of rights hereunder other than the taxes on the
income, assets, facilities or personnel of SELLER and its Subsidiaries.

 

Section 6.0 Term; Termination and Assignability

 

6.1 This Agreement shall remain in effect until terminated in accordance with
this Section 6. For the avoidance of doubt however, unless there is a Closing,
this Agreement shall be null and void ab initio and have no effect.

 

6.2   SELLER shall have the right to terminate any or all licenses granted to
BUYER under this Agreement, in whole or in part, if:

 

(a)   BUYER fails at any time to make any payment required herein or in the APA;
or

 

(b)   BUYER intentionally and materially breaches any term or condition relating
to intellectual property misuse or confidentiality provisions under any
Operative Agreement, and if BUYER does not cure such breach within thirty (30)
days after written notice from SELLER to BUYER specifying they nature of such
breach.

 

*   Confidential Treatment Requested

 

10



--------------------------------------------------------------------------------

6.3 In addition, in the event that BUYER engages in or suffers any of the
following events of default:

 

(a)   becomes insolvent, is dissolved or liquidated, files or has filed against
it a petition in bankruptcy, dissolution, or liquidation or similar action filed
by or against it, is adjudicated as bankrupt, or has a receiver appointed for
its business; or

 

(b)   has all or a substantial portion of its capital stock or assets
expropriated or attached by any government entity;

 

(c)   then BUYER shall promptly notify SELLER in writing that such event has
occurred. If any default as specified above in this Section 6.3 is not cured, or
an acceptable plan for such cure is not proposed within thirty (30) days after
written notice from SELLER specifying the nature of the default, SELLER shall
have the right to terminate this Agreement, subject to Section 6.5, by giving
written notice of termination to BUYER.

 

6.4 If BUYER is acquired by a third party, thereby becoming a Subsidiary of the
third party, if BUYER notifies SELLER in writing prior to said acquisition,
BUYER may retain its rights hereunder so long as such acquiring third party
accepts the obligations of this Agreement and unless one of the following
applies (in which case the Agreement will terminate):

 

(a)   SELLER has an unresolved intellectual property dispute with said third
party;

 

(b)   SELLER has ongoing litigation with said third party in which the claim is
for injunctive relief, specific performance or damages in excess of […***…].

 

6.5 Except as expressly permitted herein, neither BUYER nor SELLER shall assign
or sublicense any of its rights or privileges hereunder without the other
party’s prior written consent (which shall not be unreasonably withheld) . Any
attempted act in derogation of the foregoing shall be considered void. However,
a party which undergoes reorganization may assign such rights and delegate its
obligations to its legal successor, provided that after the reorganization, the
successor and its Subsidiaries will have essentially the same assets as such
party and its Subsidiaries had prior to the reorganization.

 

6.6 No failure or delay on the part of SELLER in exercising its right of
termination hereunder for any one or more causes shall be construed to prejudice
its right of termination for such causes or any other or subsequent causes.

 

6.7 Upon termination of this Agreement, all licenses granted by SELLER in
Section 4 will automatically terminate, and BUYER shall promptly return to
SELLER or destroy all tangible information containing SELLER’s Confidential
Information or third party Confidential Information for which SELLER has
responsibility, and shall promptly certify to SELLER such return or destruction
which BUYER shall have possession of at such time. Notwithstanding the
foregoing, BUYER shall not be obligated to return to SELLER or destroy
information which has been transferred or otherwise provided to customers prior
to the date of any termination of this Agreement. The confidentiality
obligations of the Confidentiality Agreement will remain in effect beyond any
termination for the time period stated in the Confidentiality Agreement. No

 

*   Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

termination of this Agreement or any license granted hereunder shall relieve
BUYER of any obligation or liability accrued hereunder prior to such
termination. If this Agreement is terminated as a result of the exercise of
SELLER’s right under Section 6.2(a) and (b), then all assignments granted by
SELLER in Section 3 shall automatically revert to SELLER, and BUYER shall
promptly return to SELLER or, at SELLER’s option destroy, all tangible
information containing such assigned information.

 

Section 7.0 Representations and Warranties

 

7.1 SELLER represents and warrants that it has the full right and power to grant
the assignments and licenses set forth in Section 3 and 4; provided however,
that SELLER makes no representations or warranties with respect to any
infringement of patents or other intellectual property rights of third parties
other than that stated in Section 7.2.

 

7.2 SELLER represents and warrants that […***…] (which is the department
responsible for the intellectual property affairs of the SELLER’s […***…]
operation located in […***…]) and with the exception of the assertions from
[…***…] and […***…], for the period beginning […***…] prior to the Effective
Date until the Effective Date, SELLER has not received from any third party, any
written claim, alleging SELLER’s infringement of any intellectual property
rights relative to the In Scope Products.

 

7.3 […***…]

 

7.4 SELLER represents and warrants that […***…] (which is the department
responsible for the intellectual property and licensing affairs for the SELLER),
the Assigned Product Copyrights and Assigned Product Know-how are not, as of the
Closing Date, the subject of any pledge or security interest as collateral for
the borrowing of any monies from a financial institution.

 

*   Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

7.5 SELLER represents and warrants that, […***…], Exhibit B and C of this
Agreement, in conjunction with Section 2.0 “Deliverables”, identifies the IBM
technical information supporting the In Scope Products.

 

Section 8. Communications

 

8.1 Any notice or other communication required or permitted to be made or given
to either party hereto pursuant to this Agreement shall be sent to such party by
facsimile with confirmation of receipt, or by registered airmail (except that
registered or certified mail may be used where delivery is in the same country
as mailing), postage prepaid, addressed to it at its address set forth below, or
to such other address as it shall designate by written notice given to the other
party. Notices and other communications shall be effective upon mailing or
facsimile transmittal:

 

For SELLER:

  For BUYER:

[…***…]

  […***…]

IBM Corporation

  […***…]

North Castle Drive, […***…]

  Applied Micro Circuits Corporation

Armonk, NY 10504-1785

  6290 Sequence Drive

United States of America

  San Diego, CA 92121     United States of America

Facsimile: […***…]

  Facsimile: […***…]

 

8.3 An Agreement Reference Number will be assigned to this Agreement upon
execution. This number should be included in all communications, including wire
transfer payments, letters, faxes and e-mail messages.

 

Section 9. Applicable Law

 

9.1 This Agreement shall be deemed to have been made in […***…], and all matters
arising from or relating in any manner to the subject matter of this Agreement
shall be interpreted, and the rights and liabilities of the Parties determined,
in accordance with the laws of the State of […***…] applicable to agreements
executed, delivered and performed within such State, without regard to the
principles of conflicts of laws thereof.

 

9.2 The parties hereby expressly waive any rights to a jury trial and agree that
any proceedings hereunder shall be tried by a judge without a jury. Each party
agrees to accept service of process by registered or certified mail.

 

*   Confidential Treatment Requested

 

13



--------------------------------------------------------------------------------

Section 10. Miscellaneous

 

10.1 Nothing contained in this Agreement shall be construed as conferring on
either party any license or other right to copy any of the designs of the
products of the other party.

 

10.2 Nothing contained in this Agreement shall be construed as conferring any
right to use in advertising, publicity, or other promotional activities any
name, trade name, trademark, trade dress or other designation of either party
hereto (including any contraction, abbreviation or simulation of any of the
foregoing), save as expressly stated herein. Each party hereto agrees not to use
or refer to this Agreement or any provision hereof in any promotional activity
without the express written approval of the other party.

 

10.3 BUYER agrees not to export or re-export, or cause to be exported or
re-exported, any technical data received hereunder, or the direct product of
such technical data, to any country or person which, under the laws of the
United States, are or may be prohibited from receiving such technical data or
the direct product thereof.

 

10.4 SELLER shall not have any obligation hereunder to institute any action or
suit against third parties for infringement or misappropriation of any licensed
copyrights or licensed know-how or to defend any action or suit brought by a
third party which challenges or concerns the enforceability or validity thereof.

 

10.5 The headings of the several Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

10.6 If any Section of this Agreement is found by competent authority to be
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such Section in every other respect and the
remainder of this Agreement shall continue in effect so long as the Agreement
still expresses the intent of the parties. If the intent of the parties cannot
be preserved, this Agreement shall be either renegotiated or terminated.

 

10.7 The parties acknowledge that damages would be an inadequate remedy for any
material breach of the confidentiality provisions of this Agreement or the
Confidentiality Agreement. Therefore, each party agrees that its obligations
hereunder may be specifically enforceable and each party agrees the other party
may be entitled to an injunction, restraining order or other equitable relief
from any court of competent jurisdiction, restraining the other party from
committing any violations of the confidentiality provisions of this Agreement.

 

10.8 WITH THE EXCEPTION OF ANY DAMAGES RESULTING FROM MISUSE OF THE LICENSED
KNOW HOW BY BUYER OR BREACH OF THE CONFIDENTIALITY OBLIGATIONS BY BUYER, NEITHER
PARTY SHALL BE LIABLE, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY) OR OTHERWISE, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE
OR CONSEQUENTIAL DAMAGES WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, LOSS OF
PROFITS OR GOODWILL, BUSINESS INTERRUPTIONS OR CLAIMS OF CUSTOMERS, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

 

14



--------------------------------------------------------------------------------

10.9 Except as permitted by the prior written consent of the other party, each
party agrees to protect the terms and conditions of this Agreement in accordance
with the obligations set forth in the Confidentiality Agreement as such
obligations would be applicable to the other party’s confidential “Information.”
This obligation is subject to the following additional exceptions:

 

(a)   disclosure is permissible if required by government or court order,
provided the party required to disclose first gives the other prior written
notice to enable it to seek a protective order;

 

(b)   disclosure is permissible if otherwise required by law;

 

(c)   disclosure is permissible if required to enforce rights under this
Agreement;

 

(d)   each party may use similar terms and conditions in other agreements; and

 

(e)   each party may disclose this Agreement or its contents to the extent
reasonably necessary, on a confidential basis, to its accountants, attorneys,
financial advisors, its present or future providers of venture capital and/or
potential financial investors in such party, provided that the terms of this
Agreement may not be disclosed to strategic investors of either party.

 

10.10 This Agreement will not be binding upon the parties until it has been
signed herein below by or on behalf of each party, in which event it shall be
effective as of the Effective Date. No amendment or modification hereof shall be
valid or binding upon the parties unless made in writing and signed as
aforesaid. This Agreement embodies the entire understanding of the parties with
respect to the subject matter hereof and merges all prior discussions between
them, and neither of the parties shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to the subject matter
hereof other than as expressly provided herein. Notwithstanding any other terms
or provision of the APA, and other Operative Agreement, any other agreement
relating to the Transaction or the subject matter thereof, or any exhibit or
attachment to any of the aforesaid, but except for the monetary consideration
specified in Section 3.1 of the APA, this Agreement and its Exhibits A,B,and C
are the sole and exclusive statement of the understanding of the parties with
respect to the assignment or licensing to BUYER of SELLER copyrights, and rights
under SELLER know how and other technical information, and SELLER’s reserved
rights thereunder.

 

10.11 Notwithstanding anything to the contrary contained herein, the parties
agree that Sections 1.0, 3.0 (subject to Section 5.0), 7.0, 8.0, 9.0 and 10.0 of
this Agreement shall survive the termination of this Agreement or the
termination of any licenses granted hereunder. All representations and
warranties made by the parties in this Agreement or in any schedule, document,
certificate or other instrument delivered by or on behalf of the parties
pursuant to this Agreement shall survive the Effective Date for a period of
[...***...] after the Effective Date.

 

10.12 This Agreement may be executed by the parties in one or more counterparts,
each of which shall be an original and all of which shall constitute one and the
same instrument.

 

*   Confidential Treatment Requested

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
signed as of the date first written above

 

Agreed to:

 

Agreed to:

APPLIED MICRO CIRCUITS

CORPORATION

 

INTERNATIONAL BUSINESS

MACHINES CORPORATION

 

By:   […***…]   By:   […***…]

Name:

  […***…]  

Name:

  […***…]

Title:

  […***…]  

Title:

  […***…]

Date:

  September 28, 2003                 By:   […***…]        

Name:

  […***…]        

Title:

  […***…]        

Date:

  September 28, 2003

 

*   Confidential Treatment Requested

 

16



--------------------------------------------------------------------------------

EXHIBIT A

 

[…***…]

 

*   Confidential Treatment Requested

 

17



--------------------------------------------------------------------------------

EXHIBIT B

 

[…***…]

 

*   Confidential Treatment Requested

 

18



--------------------------------------------------------------------------------

EXHIBIT C

 

[…***…]

 

*   Confidential Treatment Requested

 

19